               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA



TONY JAZAYERI,

             Plaintiff                    Case No. 2:19-cv-06003-JDW

       v.

AVAYA, INC., et al.,

             Defendants.



                                    ORDER

      AND NOW, this 28th day of May, 2021, upon consideration of Defendant’s

Motion for Summary Judgment (ECF No. 34), for the reasons stated in the

accompanying Memorandum, it is ORDERED that the Motion is GRANTED.

      It is FURTHER ORDERED that, pursuant to Fed. R. Civ. P. 56(a),

JUDGMENT is ENTERED in favor of Defendants, Avaya, Inc., Steve Deno, and

Nikhil Deshpande and against Plaintiff Tony Jazayeri.

      The Clerk of Court shall mark this case CLOSED for statistical purposes.

                                           BY THE COURT:

                                           /s/ Joshua D. Wolson
                                           HON. JOSHUA D. WOLSON
                                           United States District Judge
